Exhibit 10.11

 

AMAG PHARMACEUTICALS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

 

Name of Grantee:

 

 

 

 

 

No. of Restricted Stock Units:

 

 

 

 

 

Grant Date:

 

, 2013

 

Pursuant to the AMAG Pharmaceuticals, Inc. Third Amended and Restated 2007
Equity Incentive Plan as amended through the date hereof (the “Plan”), AMAG
Pharmaceuticals, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above. 
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.01 per share (the “Stock”) of the Company.

 

1.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Section 2 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.

 

2.                                      Vesting of Restricted Stock Units.  The
restrictions and conditions of Section 1 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee
maintains a Business Relationship with the Company (as defined below) on such
Dates.  If a series of Vesting Dates is specified, then the restrictions and
conditions in Section 1 of this Agreement shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.

 

Incremental Number of
Restricted Stock Units Vested

 

Vesting Date

 

 

 

[1/12 of [Number]]

 

June 1, 20XX

[1/12 of [Number]]

 

July 1, 20XX

[1/12 of [Number]]

 

August 1, 20XX

[1/12 of [Number]]

 

September 1, 20XX

[1/12 of [Number]]

 

October 1, 20XX

[1/12 of [Number]]

 

November 1, 20XX

[1/12 of [Number]]

 

December 1, 20XX

[1/12 of [Number]]

 

January 1, 20XX

[1/12 of [Number]]

 

February 1, 20XX

[1/12 of [Number]]

 

March 1, 20XX

 

1

--------------------------------------------------------------------------------


 

[1/12 of [Number]]

 

April 1, 20XX

[1/12 of [Number]]

 

May 1, 20XX

 

The Administrator may at any time accelerate the vesting schedule specified in
this Section 2.

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant, or advisor.

 

3.                          Termination of Business Relationship.  If the
Grantee ceases to maintain a Business Relationship with the Company for any
reason (including death or disability) prior to the satisfaction of the vesting
conditions set forth in Section 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units.

 

4.                          Issuance of Shares of Stock.  The Company shall
issue to the Grantee, on the earlier of (a) the third anniversary of the Grant
Date or (b) as soon as practicable (but not later than 90 days) following the
date of termination of the Grantee’s service, provided that such termination
constitutes a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1(h), (in either case, the “Delivery Date”), the
number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Section 2 of this Agreement, provided that,
if the Delivery Date shall occur during either a regularly scheduled or special
“blackout period” of the Company wherein Grantee is precluded from selling
shares of the Company’s Stock, the receipt of the shares of Stock pursuant to
this Agreement shall be deferred until immediately after the expiration of such
blackout period, unless such shares are covered by a previously established
Company-approved 10b5-1 plan of the Grantee, in which case the shares shall be
issued in accordance with the terms of such 10b5-1 plan. The shares the receipt
of which was deferred as provided above shall be issued to the Grantee as soon
as practicable after the expiration of the blackout period. Notwithstanding the
above, in no event may the shares be issued to the Grantee later than the later
of: (i) December 31st of the calendar year in which the Delivery Date occurs, or
(ii) the 75th day following the Delivery Date; provided that the Grantee
acknowledges and agrees that if the shares are issued to the Grantee pursuant to
this sentence while either a regularly scheduled or special “blackout period” is
still in effect with respect to the Company or the Grantee, neither the Company
nor the Grantee may sell any shares of the Company’s Stock to satisfy any tax
obligations except in compliance with the Company’s insider trading policies and
requirements and applicable laws; provided further, that the Grantee
acknowledges that the exact date of issuance of the shares shall be at the sole
and exclusive discretion of the Company in accordance with this Section 4. The
form of such issuance (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.  Upon such issuance, the
Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares.

 

5.                          Incorporation of Plan.  Notwithstanding anything
herein to the contrary, this Agreement shall be subject to and governed by all
the terms and conditions of the Plan, including

 

2

--------------------------------------------------------------------------------


 

the powers of the Administrator set forth in Section 2(b) of the Plan. 
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

6.                          Section 409A of the Code.  The parties intend that
this Award will be administered in accordance with Section 409A of the Code.  To
the extent that any provision of this Award is ambiguous as to its compliance
with Section 409A of the Code, the provision shall be read in such a manner so
that all payments and provisions hereunder comply with Section 409A of the
Code.  Anything in this Agreement to the contrary notwithstanding, if at the
time of the Grantee’s separation from service within the meaning of Section 409A
of the Code, the Company determines that the Grantee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
the shares of Stock that the Grantee becomes entitled to receive under this
Agreement on account of the Grantee’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such shares of Stock shall
not be issued until the date that is the earlier of (a) six months and one day
after the Grantee’s separation from service, or (b) the Grantee’s death.  The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

7.                          No Obligation to Continue Service.  Neither the Plan
nor this Award confers upon the Grantee any rights with respect to continued
service as a member of the Board or to the Company.

 

8.                          Integration.  This Agreement constitutes the entire
agreement between the parties with respect to this Award and supersedes all
prior agreements and discussions between the parties concerning such subject
matter.

 

9.                          Data Privacy Consent.  In order to administer the
Plan and this Agreement and to implement or structure future equity grants, the
Company, its subsidiaries and affiliates and certain agents thereof (together,
the “Relevant Companies”) may process any and all personal or professional data,
including but not limited to Social Security or other identification number,
home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  By entering into this Agreement, the Grantee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Grantee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.

 

3

--------------------------------------------------------------------------------


 

10.                   Notices.  Notices hereunder shall be mailed or delivered
to the Company at its principal place of business to the attention of the
Treasurer of the Company and shall be mailed or delivered to the Grantee at the
address on file with the Company or, in either case, at such other address as
one party may subsequently furnish to the other party in writing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

William K. Heiden

 

 

 

 

Title:

President and CEO

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.

 

 

Dated:

, 2013

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------